internal_revenue_service number release date index no cc tege et1 plr-103846-00 date employer city x plan dear this is in response to your letter dated date on behalf of the employer requesting a ruling on the federal tax consequences of the plan employer intends the plan to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code employer is represented to be an agency of city x and a state or local governmental entity as described in sec_457 employer established the plan for the benefit of eligible employees and independent contractors of the employer under the plan an employee or independent_contractor the participant may elect to defer compensation he or she would have received for services rendered to the employer in any taxable_year the deferral extends until the participant reaches age separates from service or has an unforeseeable_emergency an election to defer compensation_for any calendar month must be made before the beginning of such month the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code distributions to a participant begin no later than days following the end of the calendar_year during which his or her separation no later than sixty days following the date of the participant’s separation_from_service the participant may elect a deferred commencement_date for all or a portion of the participant’s account balance if a participant has elected in accordance with the plan to defer the commencement of distributions beyond the first permissible payout date then the participant may make one additional election to further defer the commencement of distributions the manner and time of benefits must meet the distribution_requirements of sec_401 and sec_457 of the code the plan permits an in-service distribution of dollar_figure or less from a participant’s account provided that the total amount payable to the participant under the plan does not exceed the dollar limit under sec_411 currently dollar_figure the participant had not previously received an in-service distribution of the total payable to him or her under the plan and no amount had been deferred under the plan for the participant during the two-year period ending on the date of such in-service distribution the plan also permits distribution when it is determined that the participant has an unforeseeable_emergency the plan further provides that all amounts of compensation deferred pursuant to the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under the plan the group_annuity_contract under the plan was established pursuant to a written_agreement that is represented to be a valid trust under the laws of the state where city x is located the rights of any participant or beneficiary to payments pursuant to the plan are not subject in any manner to alienation by anticipation sale transfer assignment bankruptcy pledge attachment charge or encumbrance of any kind the terms of the group_annuity_contract make it impossible prior to the satisfaction of all liabilities with respect to participants and their beneficiaries for any part of the assets and income of the trust to be used for or diverted to purposes other than the exclusive benefit of participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if-- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 sec_457 states that for purposes of sec_457 custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 under the terms of the plan and group_annuity_contract the administrator must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to the group_annuity_contract meeting the requirements of sec_457of the code within an administratively reasonable_time period based upon the provisions of the revised plan summarized above we conclude as follows the plan established by employer is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 all assets and income of the plan described in sec_457 will be held in trust for the exclusive benefit of participants and their beneficiaries amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition no opinion is expressed concerning the effect the adoption of the trust has on the rights of employers under the plan this ruling applies only to deferrals made after the date this ruling is issued if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to employer and the participants of the plan and applies only to the plan submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
